United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1461
                                    ___________

First Horizon Corporation,        *
                                  *
            Appellee,             *
                                  *
      v.                          * Appeal from the United States
                                  * District Court for the
Tim Singleton,                    * Eastern District of Missouri.
                                  *
            Appellant,            *
                                  *
D a t a Instruments, Inc., doing business                       *
      [UNPUBLISHED]
as Re/Max United Realty,          *
                                  *
            Defendant.            *
                             ___________

                                    Submitted: October 8, 1997
                                            Filed: October 14, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

      The district court1 entered a default judgment against Timothy J.
Singleton and Data Instruments, Inc., d/b/a Re/Max United Realty (Re/Max),
in First Horizon




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Corporation’s service mark infringement suit.  The court subsequently
denied Singleton’s Federal Rule of Civil Procedure 60(b) motion, and
Singleton filed this appeal.

      Because Singleton filed his Rule 60(b) motion more than three months
after judgment was entered, only the Rule 60(b) motion is subject to our
review. See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988).
Having carefully reviewed the record, we conclude that the district court
did not abuse its discretion in denying Singleton’s motion for
reconsideration, as Singleton failed to demonstrate circumstances
warranting Rule 60(b) relief.      See Inman v. American Home Furniture
Placement, Inc., 120 F.3d 117, 118 (8th Cir. 1997) (standard of review);
see also Fed. R. Civ. P. 60(b) (factors warranting relief). Singleton—who
was well aware of his legal dispute with First Horizon Corporation
—acknowledged that the complaint was left at his residence with an adult
male, and that Singleton willfully attempted to evade service by having his
son return the envelope containing the summons and complaint.

      Because Re/Max is unrepresented by counsel, it would not be a proper
party to this appeal, even if it had joined Singleton’s Rule 60(b) motion.
See United States v. Van Stelton, 988 F.2d 70, 70 (8th Cir. 1993) (per
curiam) (corporation may not appear pro se).

     Accordingly, we affirm the judgment of the district court.

     A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-